2.	Applicant’s election without traverse of the species in which X is F2A, Y is mp4, and Z is e10, in the reply filed on October 18, 2021 is acknowledged.
Claims 29, 34, 35, and 37-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 18, 2021.
3.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the following reasons:
	The specification at pages 12-13 indicates that there are 31 sequences disclosed in the application.  However, the Sequence Listing filed November 25, 2020 lists only 29 sequences.  This discrepancy must be resolved.
	Amino acid sequences subject to the sequence disclosure rules are present at, e.g., paragraph [00171], line 4; page 24, line 2; and paragraph [00176], lines 10 and 12; but do not appear to be listed in the Sequence Listing filed November 25, 2020.  Further, a SEQ ID NO needs to be inserted after every sequence subject to the sequence disclosure rules.  See 37 CFR 1.821(d). 
	The amino acid sequence in Figure 27 does not correspond to SEQ ID NO:14 as defined in the Sequence Listing filed November 25, 2020.  SEQ ID NO:14 is missing the N-terminal Cys residue and is missing the Lys residue present after the Tyr residue at position 21 of the listed 
	The amino acid sequence in Figure 28 does not correspond to SEQ ID NO:15 as defined in the Sequence Listing filed November 25, 2020.  SEQ ID NO:15 is missing the N-terminal Gly-Ser-Xaa residues.
	The amino acid sequence in Figure 29 does not correspond to SEQ ID NO:3 as defined in the Sequence Listing filed November 25, 2020.  SEQ ID NO:3 comprises an N-terminal His residue.  However, preptin does not begin with a His residue.  The “H-” at the N-terminus of the Figure 29 sequence is a hydrogen atom, used by convention to designate the N-terminus of an amino acid sequence.
	The amino acid sequence in Figure 30 does not correspond to SEQ ID NO:16 as defined in the Sequence Listing filed November 25, 2020.  SEQ ID NO:16 is missing the two Cys residues shown in the Figure.
	The amino acid sequence in Figure 31 does not correspond to SEQ ID NO:17 as defined in the Sequence Listing filed November 25, 2020.  Residue 15 of the listed sequence is an Arg residue in the Figure.  Applicant should also check to make sure the His residue at position 1 of the listed residue is correct.  It is likely that the initial “H-” of the sequence figure is a hydrogen atom designating the N-terminus of the sequence.
	The amino acid sequence in Figure 32 does not correspond to SEQ ID NO:18 as defined in the Sequence Listing filed November 25, 2020.  The listed sequence is missing the C-terminal RPKPQQFFGLM residues.  Applicant should also check to make sure the His residue at position 1 of the listed residue is correct.  It is likely that the initial “H-” of the sequence figure is a hydrogen atom designating the N-terminus of the sequence.

	The amino acid sequence in Figure 34 does not correspond to SEQ ID NO:19 as defined in the Sequence Listing filed November 25, 2020.  See paragraph [0051] for the assignment of SEQ ID NO:19 to Figure 34.
	The amino acid sequence in Figure 35 does not correspond to SEQ ID NO:27 as defined in the Sequence Listing filed November 25, 2020.   The listed sequence is missing, e.g., the Nle residues and the branching Lys residue.  Note that because the peptide of Figure 35 is a branched sequence, it is not subject to the sequence disclosure rules and may be omitted from the sequence listing.
	The amino acid sequence in Figure 40 does not correspond to SEQ ID NO:28 as defined in the Sequence Listing filed November 25, 2020.   The listed sequence is missing the branching Lys residue.  Applicant should also check to make sure the His residue at position 1 of the listed residue is correct.  It is likely that the initial “H-” of the sequence figure is a hydrogen atom designating the N-terminus of the sequence.  Note that because the peptide of Figure 40 is a branched sequence, it is not subject to the sequence disclosure rules and may be omitted from the sequence listing.
	The amino acid sequence in Figure 49 does not correspond to SEQ ID NO:21 as defined in the Sequence Listing filed November 25, 2020.  The MISC_FEATURE section for positions 26-27 does not indicate the presence of the illustrated linker.  Applicant should check to make 
	The amino acid sequence in Figure 54 does not correspond to SEQ ID NO:22 as defined in the Sequence Listing filed November 25, 2020.  The MISC_FEATURE section for positions 16-17 does not indicate the presence of the illustrated linker.  Applicant should check to make sure the His residue at position 1 of the listed residue is correct.  It is likely that the initial “H-” of the sequence figure is a hydrogen atom designating the N-terminus of the sequence.
	The amino acid sequence in Figure 59 does not correspond to SEQ ID NO:23 as defined in the Sequence Listing filed November 25, 2020.  The MISC_FEATURE section for positions 34-35 does not indicate the presence of the illustrated linker.  Applicant should check to make sure the His residue at position 1 of the listed residue is correct.  It is likely that the initial “H-” of the sequence figure is a hydrogen atom designating the N-terminus of the sequence.
	The amino acid sequence in Figure 65 does not correspond to SEQ ID NO:29 as defined in the Sequence Listing filed November 25, 2020.   The listed sequence is missing, e.g., the N-terminal Cys residue and the branching Lys residue, and does not indicate the presence of the illustrated linker.  Note that because the peptide of Figure 65 is a branched sequence, it is not subject to the sequence disclosure rules and may be omitted from the sequence listing.
	The amino acid sequence in Figure 70 does not correspond to SEQ ID NO:24 as defined in the Sequence Listing filed November 25, 2020.  The MISC_FEATURE section for positions 10-11 does not indicate the presence of the illustrated linker.  
	The amino acid sequence in Figure 76 does not correspond to SEQ ID NO:25 as defined in the Sequence Listing filed November 25, 2020.  The MISC_FEATURE section for positions 10-11 does not indicate the presence of the illustrated linker.

	The amino acid sequence in Figure 84 does not correspond to SEQ ID NO:20 as defined in the Sequence Listing filed November 25, 2020.  The MISC_FEATURE section for positions 18-19 does not indicate the presence of the illustrated linker.  Applicant should check to make sure the His residue at position 1 of the listed residue is correct.  It is likely that the initial “H-” of the sequence figure is a hydrogen atom designating the N-terminus of the sequence.
	Applicant must provide a substitute computer readable form (CRF) copy of the Sequence Listing, a substitute paper copy of the Sequence Listing as well as an amendment directing its entry into the specification, and a statement that the content of the paper and computer readable copies are the same and include no new matter as required by 37 CFR 1.825(a) and (b). Alternatively, Applicants may submit a Sequence Listing in an ASCII text file which will serve as both the paper copy required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), together with an amendment to the specification incorporating by reference the material in the ASCII text file as set forth in MPEP 2422.03(a).  Such a submission still requires a statement of no new matter as required by 37 CFR 1.821(g) or 1.825(g), but does not require a statement that the paper and computer readable copies are the same.  See Legal Framework For EFS-WEB (06 April 2011), section I1, at https://www.uspto.gov/patents-application-process/applying-online/legal-framework-efs-web-06april11#heading-9.
	The computer readable form of the Sequence Listing filed November 25, 2020 was approved by STIC for matters of format.
Figures 27, 35, 49, 59, 70, and 81 are illegible.  Also, in the y-axis of Figure 74, “Displacement” is misspelled.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject polyethylene glycol linkers.  See, e.g., paragraph [0015], line 8, and originally filed claim 10.  The preliminary amendment filed November 25, 2020 does not indicate specifically where the original disclosure of the invention provides support for the new claims.  Claim 31 was introduced by the preliminary amendment filed November 25, 2020.  However, because this date is after the international filing date of this national stage application (see MPEP 1893.03(b)), it does not form part of the original disclosure of the application.
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  At claim 36, line 2, the terminology “fibroblast growth factor 2 (F119)” is unclear.  F119, as defined in paragraph [00172] of the specification, is not a synonym or species of fibroblast growth factor 2.  Accordingly, it is not clear if the claim should be interpreted as embracing only fibroblast growth factor 2, both fibroblast growth   factor 2 and F119, or only F119. 

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Dependent claim 28 recites that Y is a releasable linker or a non-releasable linker.  However, the only two possible types of linkers are releasable linkers and non-releasable linkers.  Accordingly, claim 28 is identical in scope with claim 22 and does not further limit the scope of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 22-26 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,960,054 as evidenced by Downing et al (U.S. Patent Application Publication 2018/0214459). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘054 patent anticipate the instant claims.  SEQ ID NO:3, which forms the X portion of the compound claimed in the ‘054 patent, is the sequence of an anabolic peptide, abaloparatide.  See column 8, lines 22-25, and column 22, lines 29-32.  Downing et al teach that abaloparatide is an anabolic, i.e. bone-growing, agent.  See paragraph [0105].  Accordingly, Downing et al is evidence that the abaloparatide present in the claimed compounds of the ‘054 patent meets the instant claim requirement for a growth factor and therefore is evidence that the claims of the ‘054 patent anticipate the instant claims.
10.	Claims 22-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/464,164 (reference application) as evidenced by Downing et al (U.S. Patent Application Publication 2018/0214459). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘164 application anticipate the instant claims.  The claims of the ‘164 application recite a compound comprising the same three components present in the compounds claimed in the instant application.  The parathyroid hormone-related peptide and parathyroid . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
11.	Claims 22-26 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/184,400 (reference application) as evidenced by Downing et al (U.S. Patent Application Publication 2018/0214459). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘400 patent anticipate the instant claims.  The claims of the ‘400 application recite a compound comprising the same three components present in the compounds claimed in the instant application.  The parathyroid hormone-related peptide and parathyroid hormone recited in claim 12 of the ‘400 application are two of the bone growth factors exemplified by the instant inventors.  See paragraph [0156], page 18, lines 8-9, of the instant specification.  Downing et al teach that abaloparatide is an anabolic, i.e. bone-growing, agent.  See paragraph [0105].  Accordingly, Downing et al is evidence that the abaloparatide present in the claimed compounds of the ‘400 application meet the instant claim requirement for . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
12.	Instant claims 22-28, 30-33, and 36 are deemed not to be entitled under 35 U.S.C. 119(e) to the benefit of the filing date of provisional application 62/678,016 because the provisional application, under the test of 35 U.S.C. 112(a), does not disclose a compound in which X is a growth factor, growth factor fragment, agent that activates a growth factor receptor, or agent that activates a MAPK (the disclosure of specific growth factors in the provisional application does not provide written descriptive support for the generic terminology used in the instant claims); does not disclose a compound in which Y is absent; does not disclose a compound in which Z is a polypeptide of any length, e.g., fewer than 6 amino acids or greater than 20 amino acids; does not disclose a compound in which Z is comprised of D-glutamic acid or D-aspartic acid residues; does not disclose a compound in which the non-releasable linker is an ether in general (the disclosure of PEG/oxyethylene does not provide written descriptive support for the generic terminology); does not disclose a compound in which Y comprises one ethylene glycol unit; and does not disclose a compound in which X is a fibroblast growth factor, F119, or F2A.
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
14.	Claims 22-26, 28, and 30-33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Low et al (U.S. Patent Application Publication 2021/0206820).  Low et al teach multiple compounds comprising a growth factor, a growth factor fragment, or an agent that activates an MAPK, covalently linked to a bone-targeting molecule, optionally through a releasable linker or a nonreleasable bond.  The linker can comprise 2-8 oxyethylene units.  The growth factor or agent can be BMP-9 or Ghrelin.  See, e.g., Figures 27 and 28, and paragraphs [0014], [0144], and [0145].
	The disclosure of Low et al relied upon in the above rejection is disclosed, under the test of 35 U.S.C. 112(a), in provisional application 62/678,016, to which Low et al claim priority under 35 U.S.C. 119(e).  See, e.g., page 10, line 5 - page 11, line 5; and claims 4-6 and 16-20 of the provisional application ‘016.
.
15.	Claims 22-26 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the WO Patent Application 2016/196400.  The WO Patent Application ‘400 teaches compounds of the formula X-Y-Z in which X is a negatively charged oligopeptide which targets bone, Y is a linker, and Z is an anabolic compound which promotes bone growth.  X can comprise from 4 to 10 amino acids selected from L- or D-aspartic acid or L- or D-glutamic acid.  Y can be a hydrolyzable linker.  See, e.g., paragraph [0093]; Example 3; and claims 1-3.
16.	Claim 27 is rejected under 35 U.S.C. 103 as being obvious over the WO Patent Application 2016/196400.  Application of the WO Patent Application ‘400 is the same as in the above rejection of claims 22-26 and 28.  The WO Patent Application ‘400 teaches X which is a negatively charged oligopeptide comprising from 4 to 10 amino acids which are selected from L- or D-aspartic acid or L- or D-glutamic acid, but does not teach an oligopeptide which is (D-Asp)10 or (D-Glu)10.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select any of the negatively charged oligopeptides within the guidelines set forth by the WO Patent Application ‘400, including (D-Asp)10 or (D-Glu)10, for use as the X component of the WO Patent Application ‘400’s compounds, because the preferred genus of negatively charged oligopeptides is relatively limited, and because all of the encompassed oligopeptides appear to have only the activity which would have been expected in view of the WO Patent Application ‘400, i.e. all are capable of targeting bone.
s 22, 23, 28, 30, 31, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the WO Patent Application 92/20371.  The WO Patent Application ‘371 teaches a bone growth factor crosslinked to a bone targeting molecule.  The bone growth factor can be TGF-β, activin, or bone morphogenic protein.  The targeting molecule can be polyaspartic acid or polyglutamic acid.  The crosslinker can comprise PEG, preferably having a molecular weight between about 200 and 10,000.  See, e.g., page 6, line 31 - page 7, line 6; Examples 1 and II; and claims 1-8, 17, and 18.
18.	Claim 32 is rejected under 35 U.S.C. 103 as being obvious over the WO Patent Application 92/20371.  Application of the WO Patent Application ‘371 is the same as in the above rejection of claims 22, 23, 28, 30, 31, and 33.  The WO Patent Application ‘371 teaches a PEG crosslinker preferably having a molecular weight between about 200 and about 10,000 (see page 10, lines 29-33), which is equivalent to between about 5 to about 227 oxyethylene units, but does not teach a PEG comprising 2 to 8 oxyethylene units.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine all operable and optimal PEG sizes for the PEG crosslinkers of WO Patent Application ‘0371, because the preferred PEG sizes of the WO Patent Application ‘371 overlap with Inventors’ claimed PEG sizes, and any degree of overlap between two ranges is sufficient to establish prima facie obviousness (see MPEP 2144.05(I)), and because polymer size/degree of polymerization is an art-recognized result-effective variable which is routinely determined and optimized in the polymer and polymer conjugate arts.
19.	Claims 33 and 36 are rejected under 35 U.S.C. 103 as being obvious over the WO Patent Application 92/20371 as applied against claims 22, 23, 28, 30, 31, and 33 above, and further in view of Zamora et al (U.S. Patent No. 7,981,862).  The WO Patent Application ‘371 teaches 
20.	Applicant’s elected species, in which X is F2A, Y is mp4, and Z is e10, has been examined and determined to be novel and unobvious over the prior art of record or any combination thereof.  The prior art of record does not teach or provide any motivation or any other type of suggestion for covalently linking these three specific components into a single compound of formula X-Y-X.
	Co-pending application serial no. 17/058,887 (which has been published as U.S. Patent Application Publication 2021/0206820, applied in the anticipation rejection set forth in section 14 above) has been carefully considered; however, the claims of the ‘887 application do not currently raise issues of non-statutory double patenting with the instant claims.
	The Wang et al article (Bioconjugate Chemistry, Vol. 14, pages 853-859) is cited as art of interest, teaching a bone-targeting compound D(Asp)8.  See, e.g., the Abstract and Scheme 2.  Similarly, Qiu et al (U.S. Patent Application Publication 2018/0208650) teach bone targeting 
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
March 3, 2022